Case 1:20-cv-03274-JMS-DLP Document 1 Filed 12/23/20 Page 1 of 9 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

JOSE SANCHEZ UBIETA,                        )
                                            )
             Plaintiff,                     )
                                            )        Case No.: 1:20-cv-3274
     v.                                     )
                                            )
ON DEMAND STAFFING, INC.,                   )
                                            )
             Defendant.                     )

           PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

                            I.   STATEMENT OF THE CASE

  1. Plaintiff, Jose Sanchez Ubieta (hereinafter “Ubieta” or “Plaintiff”), brings his Complaint

     against Defendant, On Demand Staffing, Inc., (hereinafter “On Demand”), for violations

     of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e

     et seq, and for violations of the Family and Medical Leave Act of 1993 (“FMLA”), 29

     U.S.C. § 2601 et seq. Ubieta contends he was subjected to discrimination based on his

     race, Hispanic/Latino, denied the requisite leave permitted under the FMLA, denied

     restoration to the same or equivalent position permitted under the FMLA, and retaliated

     against for opposing a discriminatory practice.

                                      II.       PARTIES

  2. Ubieta is a citizen of Indiana and is Hispanic/Latino. He resides within the geographical

     boundaries of the Southern District of Indiana.

  3. On Demand is an Indiana based for-profit corporation which has a principal office located

     in and conducting business within the geographical boundaries of the Southern District of

     Indiana.



                                                 1
Case 1:20-cv-03274-JMS-DLP Document 1 Filed 12/23/20 Page 2 of 9 PageID #: 2




                            III.   JURISDICTION AND VENUE

  4. Ubieta was an “employee” within the meaning of 42 U.S.C. § 2000e(f), and 29 U.S.C. §

     2611(2).

  5. On Demand is an “employer” within the meaning of 42 U.S.C. § 2000e(b), and 29 U.S.C.

     § 2611(4).

  6. Ubieta satisfied his obligation to exhaust his administrative remedies by having timely filed

     his U.S. Equal Employment Opportunity Commission Charge Number 470-2019-04555

     against On Demand alleging discrimination in violation of the Civil Rights Act of 1964, as

     amended, because of his race, Hispanic/Latino. Ubieta received his Notice of Right to Sue

     from the EEOC on September 28, 2020, and timely files his Complaint.

  7. Jurisdiction is conferred on this Court by Title VII of the Civil Rights Act of 1964, as

     amended, 42 U.S.C. § 2000e et seq, and the Family and Medical Leave Act of 1993, 29

     U.S.C. § 2601 et seq. This court has jurisdiction of this action pursuant to 29 U.S.C. §

     2617 and 28 U.S.C. § 1331.

  8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as all events, transactions and

     occurrences concerning this matter have arisen in the geographical purview of the Southern

     District of Indiana.

                             IV.   FACTUAL ALLEGATIONS

  9. Ubieta was hired by On Demand on March 20, 2018 as a Workers Compensation

     Specialist, and was later promoted to Human Resources Director.

  10. Prior to being hired at On Demand, Ubieta was involved in a motor vehicle accident on or

     about November 13, 2017 which resulted in Ubieta being hospitalized.




                                               2
Case 1:20-cv-03274-JMS-DLP Document 1 Filed 12/23/20 Page 3 of 9 PageID #: 3




  11. At the time of Ubieta’s hire, he was still receiving medical treatment for the injuries

     sustained in the November 13, 2017 motor vehicle accident.

  12. On or about December 2018, Ubieta was promoted to the position of Human Resources

     Director.

  13. In December 2018, Ubieta informed On Demand that his physician recommended surgery

     for his shoulder injury.

  14. On or about March 29, 2019, Ubieta informed On Demand that his shoulder surgery was

     scheduled for April 22, 2019.

  15. On or about April 15, 2019, On Demand approved Ubieta’s FMLA leave for 12 weeks

     leave.

  16. On or about April 22, 2019, Ubieta underwent his first surgery.

  17. On or about April 29, 2019, On Demand requested Ubieta to return to work, to which

     Ubieta agreed to work part time.

  18. On or about May 6, 2019, Ubieta returned to work part time.

  19. During this time in May 2019, Ubieta was still recovering from surgery, receiving medical

     treatment, and had to be driven to the office.

  20. Following an incident where Ubieta tripped on office stairs, Ubieta informed On Demand

     that it was not safe for him to be in the office in his current condition and was subsequently

     given permission to work from home.

  21. On or about July 30, 2019, Ubieta was involved in a second motor vehicle accident which

     caused even more damage to his shoulder, and ultimately resulted in Ubieta needing

     another surgery.




                                               3
Case 1:20-cv-03274-JMS-DLP Document 1 Filed 12/23/20 Page 4 of 9 PageID #: 4




  22. On or about August 5, 2019, Ubieta informed On Demand that he was going to need

     another shoulder surgery.

  23. On or about August 12, 2019, On Demand informed Ubieta that his previously approved

     FMLA leave had exhausted on August 8, 2019.

  24. On or about August 12, 2019, Ubieta again informed On Demand that he was going to need

     another shoulder surgery.

  25. On or about September 25, 2019, On Demand informed Ubieta that he was not eligible for

     any additional leave, that On Demand was unable to accommodate his medical condition,

     that the position of Human Resources Director would be listed as an open position

     immediately, and offered Ubieta a demotion to the position of Recruiter and required

     Ubieta to accept or decline the demotion by October 7, 2019.

  26. On or about September 26, 2019, Ubieta informed On Demand that he was not pleased

     with the demotion, and further, expressed concern that he was being treated differently than

     other similarly situated employees.

  27. On or about October 4, 2019, Ubieta informed On Demand, in fear of losing his job, that

     he would accept the demotion offered, but requested reasonable accommodations and

     extended leave due to his upcoming surgery scheduled for October 11, 2019.

  28. On or about October 11, 2019, Ubieta underwent his second surgery.

  29. On or about November 8, 2019, Ubieta informed On Demand that his second surgery had

     been successful, and that he was scheduled to have a follow up appointment with his

     physician on November 21, 2019.

  30. On or about November 20, 2019, On Demand informed Ubieta that part-time and/or at

     home work was not available to him, that the previously offered Recruiter position on



                                              4
Case 1:20-cv-03274-JMS-DLP Document 1 Filed 12/23/20 Page 5 of 9 PageID #: 5




     September 25, 2019 was no longer available to him, but that he was welcome to contact

     the On Demand Indianapolis office to learn about what “contingent assignments” may be

     available.

  31. On or about November 20, 2019, Ubieta again expressed concerns to On Demand that he

     was not being provided reasonable accommodations following his October 2019 surgery,

     that both his first demotion to a recruiter and second demotion to unspecified “contingent

     assignment” was a significant pay decrease, and that being demoted to “contingent

     assignments” was a significant deviation from his previously held employment

     responsibilities in the corporate office.

  32. On or about November 26, 2019, On Demand informed Ubieta that his previous position

     in the corporate office had been filled, that there were no corporate office positions

     available, that the only position available to Ubieta would be unspecified “contingent

     assignments” originating from one of the Indianapolis branch offices, and that this

     communication would be On Demand’s final communication to Ubieta and would not

     respond to additional inquiries from Ubieta.

  33. On or about December 5, 2019, On Demand informed Ubieta that his employment had

     been terminated.

  34. Ubieta contends that the stated reason for his termination was pretext, and that the real

     reason for his termination was because of his race, and in retaliation for seeking medical

     leave and requesting reasonable accommodations for his serious medical condition.

                             V. FIRST CLAIM FOR RELIEF
                               (Damages Under the FMLA)
                                   29 U.S.C. § 2617(a)

  35. Ubieta hereby incorporates paragraphs one (1) through (34) as set forth herein.



                                                 5
Case 1:20-cv-03274-JMS-DLP Document 1 Filed 12/23/20 Page 6 of 9 PageID #: 6




  36. Ubieta is informed and believes, and on that basis alleges, that On Demand qualifies as an

     “employer” as that term is defined in the FMLA, 29 U.S.C. § 2611(4), and that Ubieta is

     an “eligible employee” as that term is defined in the FMLA, 29 U.S.C. § 2611(2).

  37. Ubieta is informed and believes, and on that basis alleges, that there was an “entitlement

     to leave” as defined in the FMLA, 29 U.S.C. § 2612(1), and that Ubieta was denied his

     entitlement to leave as prescribed in FMLA.

  38. Ubieta was entitled to Family and Medical Leave Act leave because of a serious health

     condition. 29 U.S.C.S. § 2612(a)(1)(D).

  39. Ubieta is informed and believes, and on that basis alleges, that Ubieta was entitled to

     restoration of his position as described in the FMLA, 29 U.S.C. § 2614(1), and that Ubieta

     was denied restoration to the same or equivalent position as prescribed in FMLA.

  40. Ubieta is informed and believes, and on that basis alleges, that Defendant is responsible

     under the FMLA, 29 U.S.C. § 2617(a).

  41. As the result of Ubieta’s termination, Ubieta has incurred, and is now incurring, a loss of

     wages and continuing medical expenses, all within the meaning of the FMLA, 29 U.S.C. §

     2617(a), in an amount to be proved at trial. These costs include, without limitation, lost

     wages and medical expenses during Ubieta’s leave of absence, back pay from the effective

     date of termination, lost medical expenses from the date of termination, and lost

     employment benefits from the date of termination of benefits, the loss of front pay as of

     the date of this complaint, liquidated damages, attorneys’ fees, and any interest on the

     amount thereon as provided in the FMLA, 29 U.S.C. § 2617.

                           VI. SECOND CLAIM FOR RELIEF
                                (Damages Under Title VII)
                                    42 U.S.C. § 2000e
                        Employment Discrimination Based on Race

                                               6
Case 1:20-cv-03274-JMS-DLP Document 1 Filed 12/23/20 Page 7 of 9 PageID #: 7




  42. Ubieta hereby incorporates paragraphs one (1) through (41) as set forth herein.

  43. On Demand’s stated reason for removing Ubieta from his position as Human Resources

     Director, offering Ubieta a demotion, and ultimately terminating his employment, was that

     the vacancy of his position was causing hardship for the company’s operations.

  44. Ubieta submits that his demotion and termination, is pre-text, as his non-

     Hispanic/Caucasian counterparts also suffered from serious health conditions requiring

     them to take leave, but they were not demoted or terminated from their employment.

  45. As a result of On Demand’s actions, Ubieta has sustained damages including but not

     limited to economic loss, loss of reputation, loss of enjoyment of life, mental anguish and

     emotional injury.

  46. On Demand’s actions and omissions violated Title VII of the Civil Rights Act of 1964, 42

     U.S.C. § 2000e et seq. as amended.

  47. Ubieta submits that he was discriminated against on the basis of his race, Hispanic/Latino,

     in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. as

     amended.




                           VII. THIRD CLAIM FOR RELIEF
                                (amages Under Title VII)
                                   42 U.S.C. § 2000e
                                      Retaliation

  48. Ubieta hereby incorporates paragraphs one (1) through (47) as set forth herein.

  49. Ubieta raised concerns regarding unfair treatment based on his race, Hispanic/Latino.



                                              7
Case 1:20-cv-03274-JMS-DLP Document 1 Filed 12/23/20 Page 8 of 9 PageID #: 8




   50. Ubieta brought his concerns to the management team in On Demand’s corporate office.

   51. Ubieta informed his supervisors that the company’s medical leave policy was not being

       enforced uniformly between Caucasian employees and Hispanic/Non-Caucasian

       employees.

   52. Ubieta was demoted within weeks of bringing these issues to the attention of his

       supervisors, and ultimately terminated from his employment.

                                 VIII.   REQUESTED RELIEF

       WHEREFORE the Plaintiff, Jose Sanchez Ubieta, requests that judgment of this Court be

held in his favor as follows:

   1. Order Defendant to pay Plaintiff any and all lost wages and the monetary value of all

       benefits associated with his employment as a result of Defendant’s discrimination;

   2. Order Defendant to pay Plaintiff compensatory damages for the mental anguish and

       consequential harm he suffered;

   3. Order Defendant to pay Plaintiff’s reasonable attorney fees and costs;

   4. Order Defendant to pay interest on all sums recoverable; and

   5. Award to Plaintiff all other relief that is just and proper.




                                                      Respectfully submitted,

                                                      GOODIN ABERNATHY, LLP

                                                      /s/ Christopher E. Clark
                                                      Christopher E. Clark, #18577-29
                                                      Attorney for Plaintiff



                                                 8
Case 1:20-cv-03274-JMS-DLP Document 1 Filed 12/23/20 Page 9 of 9 PageID #: 9




                                    DEMAND FOR JURY TRIAL

           Plaintiff, Jose Sanchez Ubieta, by counsel, demands a trial by jury on all issues deemed so

triable.

                                                        Respectfully submitted,

                                                        GOODIN ABERNATHY, LLP

                                                        /s/ Christopher E. Clark
                                                        Christopher E. Clark, #18577-29
                                                        Attorney for Plaintiff
GOODIN ABERNATHY, LLP
301 East 38th Street
Indianapolis, IN 46205
Ph. (317) 843-2606
Fax (317) 574-3095
cclark@goodinabernathy.com
03-119




                                                    9
